DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 06/10/2022 has been considered.     
	Applicant’s response by virtue of amendment to 1-6 has NOT overcome the Examiner’s rejection under 35 USC § 112 paragraph (necessitated by amendment).   
	Claim(s) 1-6 are amended. 
	Claim(s) 1-6 are pending in this application and an action on the merits follows.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/06/2022, 03/22/2022, 03/11/2022, 02/23/2022 are being considered by the examiner.
	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1 and 4, applicant is trying to include many species together at the same claim language, when an image of an article is capture and amount of payment is calculated in a second currency and a first currency in the claimed invention, and it is making the claimed language unclear. The specification does not disclose two different images being taken for the same article, see para. 30-31, 55, 60, 62, 63, 65-67; to the contrary the specification discloses an image captured by a terminal 30 of an article, the image is sent to the merchant device 20, the merchanded device identify the price of the article and calculate the payment in the currency designated by the user based on article price and exchange rate. Examiner suggest applicant to clarify the claim language using OR statement to separate which species since the first image and second image are not part of the same transaction. Also, another suggestion is to clarify the article as first article and second article and in which image it below, as well the statement of calculations as the first calculation, second calculation, and use the or statement to separate the species. As it is written right now, it is unclear and confused. Therefore, correction is required.
	Regarding claim 1 and 4, “a memory configured to store a first exchange rate applicable for a predetermined period of time, sales information reported by the merchant device, and a second exchange rate applicable for a time except for the predetermined period of time; and”, “a memory configured to store the one of the first exchange rate and the second exchange rate reported by the server, the one of the first exchange rate and the second exchange rate being selected according to whether a time of purchase is included in the predetermined period of time; and”. It is unclear whether a time of the purchase is included in the predetermine period of time. The specification discloses:
	(¶28) the exchange rate of the day daily;
	(¶36) return the purchased article, the merchant device 20 returns the amount at the same exchange rate as the rate at the time of purchasing;
	(¶42) FIG. 4, stores the rate of yen to US dollars as an exchange rate at the time of purchase;
	(¶44, 51, 66)	The rate notification unit 12 a may report, for example, the exchange rate of the day daily to the merchant device 20. Alternatively, report, as an exchange rate applicable a credit card user who is traveling abroad for a certain period of time, a fixed exchange rate applicable during his/her traveling period to the merchant device 20.
	(¶56-59) offer a preferential exchange rate to the user so that the amount of payment can be discounted. For instance, if the user has an electronic coupon issued by the merchant, the display controller 22 b may change the exchange rate in accordance with the description of the coupon and calculate a discounted amount of payment. (¶57) Moreover, the display controller 22 b may offer a discount on the amount of payment in accordance with the user's purchase history. In particular, the display controller 22 b may refer to the sales information storage unit 23 c and, if the purchase history includes a purchase of a specific high-value article or a purchase of a predetermined amount or more, offer a discount and calculate the amount of payment for the purchase made during a predetermined period of time; Note: a discount in the exchange rate, not a exchanged rate report;
	The specification has two exchange rate that is reported daily and a fix exchange rate for a credit card. It also has a discount that can be provided in order to change the total amount of the calculated amount when a discount is applied. Therefore, it is unclear a second exchange rate applicable for a time except for the predetermined period of time; and…and whether a time of purchase is included in the predetermined period of time”, specifically because the specification has exchange rates that are all valid at the time of purchase, and their time overlaps. Correction is required.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMOIRISA (US 20190066077 A1), Holmes et al. (US 7337142 B1, hereinafter Holmes), in view of Barbier (US 20160086179 A1), in view of Coulson (US 20130044351 A1), and further in view of Robert (GB 2560877 A).
	Regarding claims 1 and 4, SHIMOIRISA discloses:
	A settlement system comprising a server and a merchant device,  see figure 1;
	wherein the server comprises: figure 1 – settlement server 7;
		a memory configured to store a first exchange rate applicable for a predetermined period of time, sales information reported by the merchant device; and (¶52) The currency information management area 443 stores the newest exchange rate information; (¶57); Therefore, the exchanged rate is applicable for a predetermine period, until the next newest exchanged rate is stored again; (¶57) the settlement server whether or not settlement of the settlement amount is possible, Therefore stores sales information.
		processing circuitry configured to: 
			report, at a predetermined occasion, the first exchange rate to the merchant device, and (¶81) the exchange rate included in the response information from the settlement server 7 to the settlement terminal; (¶52) The currency information management area 443 stores the newest exchange rate information; (¶57); further see 55-57;
			perform control to
				pay the determined amount to the merchant device Fig. 13 dollar is selected by the user; ¶65 - the settlement module 109 transmits the currency kind selection (Fig. 12 or Fig. 13) to make the settlement server 7 perform settlement. The settlement module 109 receives the notification indicating that the settlement has been performed correctly from the settlement server 7;
				fix an amount of settlement for the user to a price in a currency of a first country, the price being displayed on a terminal of a user at the time of purchase, the currency of the first country being designated by the user, Fig. 12 and 13 display Yen and dollar; (¶97) the table terminal 3 a [the user terminal] display the total amount in dollar and Jen, and also the exchange rate; 2Application No. 17/080,948wherein (¶¶57-58) the customer has to have the credit card previous register with usable currency kind, therefore the currencies are designated by the user;  (¶65) settlement terminal 3 settlement module 109 transmits the currency kind the selection (Dollar figure 13) of which has been accepted to the settlement server 7 via the communication I/F 59 to make the settlement server 7 perform settlement…receives the notification indicating that the settlement has been performed correctly from the settlement server 7; (¶58) The customer uses the DCC service like this, and thereby can select a more profitable currency, …an American customer can receive settlement in “U.S. dollar” when the yen is weak. Therefore, the settlement is being fix in US dollars by the server when settlement is process. 
	the merchant device comprises: 
		a memory configured to store the first exchange rate reported by the server; and (¶¶57-58) receives the exchanged rate from the settlement server 7;
		processing circuitry configured to: 
			perform control to cause the terminal of the user to display [total amount of] a purchase, and to cause the terminal of the user to display, based on the first exchange rate reported by the server, an amount of payment for purchase of the article[s] in the currency of the first country designated by the user, the article[s] that the user wishes to purchase and the amount of payment for purchase of the article[s] in the currency of the first country being contained in a [display], the article being sold in a merchant shop, the merchant device being set in the merchant shop, and  (¶¶59-60) the settlement terminal 3 calculation module 103 acquire the total amount for Yen and dollar to purchased articles  based on the exchange rate (¶¶57-58) reported by the settlement server 7, and make the tablet terminal 1 [user terminal] display the total amount, see fig 12 and 13 Yen and dollar;   further see ¶21 for retail store; 
			if the user purchases the article[s], notify the server of the sales information in the currency of the first country, the sales information being calculated by the merchant based on the first exchange rate reported by the server, 	(¶61) settlement terminal 3 selection module 105 makes the customer select the currency kind for performing settlement by the customer, from the currency kinds capable of performing settlement; (¶65) settlement terminal 3 settlement module 109 transmits the currency kind the selection (Dollar figure 13) of which has been accepted to the settlement server 7 via the communication I/F 59 to make the settlement server 7 perform settlement
	wherein the merchant device converts the amount of payment for purchase of the article[s] in the currency of the second country to the amount of payment for purchase of the article in the currency of the first country, and  (¶¶59-60) the settlement terminal 3 calculation module 103 acquires total amount for Yen and dollar to purchased articles based on the exchange rate, wherein the total amount of the prices (settlement amount) is a money amount in a prescribed currency (Japanese Yen, for example) (¶58) considering that a American performs settlement by credit in Japan is assumed; see figures 12 and 13; 
		the merchant device performs control to identify, upon receipt of the [settlement amount], and calculate the Application No. 17/080,948 Reply to Office Action of March 10, 2022amount of payment for purchase of the article in the currency of the first country based on a price in the currency of the second country of the article and the first exchange rate, and (¶¶59-60) the settlement terminal 3 calculation module 103 acquires total amount for Yen and dollar to purchased articles based on the exchange rate, wherein the total amount of the prices (settlement amount) is a money amount in a prescribed currency (Japanese Yen, for example) (¶58) considering that a American performs settlement by credit in Japan is assumed; see figures 12 and 13; 
		the amount of payment for purchase of the article in the currency of the first country is calculated based on the amount of payment for purchase of the article in the currency of the second country. (¶¶59-60) the settlement terminal 3 calculation module 103 acquires total amount for Yen and dollar to purchased articles based on the exchange rate, wherein the total amount of the prices (settlement amount) is a money amount in a prescribed currency (Japanese Yen, for example) (¶58) considering that a American performs settlement by credit in Japan is assumed; in consideration of the exchange rate between Japanese Yen and U.S. dollar, and can receive settlement in the selected currency. For example, an American customer can receive settlement in “U.S. dollar” when the yen is weak, and can receive settlement by “Japanese Yen” when the yen is strong, and thereby can suppress the payment amount low; see figures 12 and 13;
	SHIMOIRISA discloses the newest exchange rate is stored and provided to settlement terminal 3 from the settlement server (purchase); ¶¶52, 57-60; however does not disclose “store a first exchange rate applicable for a predetermined period of time, sales information reported by the merchant device, and a second exchange rate applicable for a time except for the predetermined period of time;”, “the one of the first exchange rate and the second exchange rate being selected according to whether a time of [transaction] is included in the predetermined period of time; and”, “one of the first exchange rate and the second exchange rate”;  
	Holmes discloses: Figure 1 the exchanged rate history 102; 4:45-67, 6:1-15 - the system of the present invention is able to track historical exchange rate information. System 100 can obtain the exchange rate for a particular transaction by consulting the appropriate table for the currency being used, and looking up the exchange rate in effect as of the transaction date. As described above, if no rate is available for the date of the transaction, system 100 can use the latest available exchange rate preceding the transaction date, so that a particular exchange rate remains in effect until the date indicated for the next exchange rate. Alternatively, a date range or other time period can be explicitly specified for each exchange rate.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Holmes, in order to looking up the exchange rate in effect as of the transaction date, (see: Hlomes, 4:45-67, 6:1-15).
	SHIMOIRISA discloses ¶59 - settlement is performed by the settlement server, and [88 receiving the notification that the settlement processing has been normally performed from the settlement server 7; however, does not disclose “determine an amount of payment to be made to the merchant device, based on the sales information reported by the merchant device and the the first exchange rate, pay the determined amount to the merchant device in a currency of a second country, the currency of the second country being a home currency for the merchant device, and” Barbier discloses -  ¶61 - By way of example, the merchant may require that payment be made in dollars or in the currency of the country in which the merchant is located. If the merchant chooses to be paid in a currency different from that deposited by the payor, the administrator system 130 preferably converts the funds according to the exchange rate at the time of the purchase or another time agreed upon by both parties. 	
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Barbier, in order to easily, safely, and quickly transfer funds to a dependent located in a geographical location where financial infrastructures, such as banking and credit card infrastructures, may be absent, (see: Barbier, ¶6).
 	SHIMOIRISA discloses ¶¶58-59 - the display of the total amount for each currency kind, dollar, America can receive settlement in “U.S. dollar”; acquires the commodity code, and price; ¶81 - the exchanges calculations; see figures 7, 10-12; however does not disclose “amount…the article”, “wherein the terminal captures the first image containing the second country, the terminal transmits the first image to the merchant device”, “first image that contains the article”, “the currency of the first country included in the first image”;
 	Coulson discloses ¶47 - device 1004 or a camera 1006 to identify an item. At block 1012, the routine translates the label on the item and pricing information [price and article]. As an example, when the user is traveling, the user may be unable to read the item's label because the label is in a foreign language. Moreover, the user may find it difficult to easily convert pricing information into a currency with which the user is familiar. As an example, when the user is traveling in the Middle East, an item's label may only be in Arabic and the pricing information may be in a local currency. However, the user may be able to read only English and may desire to see the price converted to dollars or euros. The routine may translate the information either using software installed on the mobile computing device or by transmitting information to a server that returns a translated result.	¶49 - A translator component 1112 may translate information (e.g., labels, pricing, ingredients, etc.), stored in the input database 1104.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Coulson, in order to see the price converted to dollars or euros, (see: Coulson, ¶47).
	SHIMOIRISA in view of Coulson discloses capture of the label and the translation of the label, and the display in Yen and dollar; does not specifically disclose “display a an article that the user wishes to purchase”; however, Robert of Figure 2B discloses – page 10 and 11 -  this example, the prices have been converted to pounds sterling and the converted price information is displayed in boxes 17-19 over image features 14-16. This therefore provides for identification and conversion of multiple prices within a captured image into a desired currency;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Robert, in order to allows for identification and conversion of multiple prices within a captured image into a desired currency, (see: Robert, page 2).	
	The limitation “second image” is considered duplication of “first image”, see specification para. 30-31, 55, 60, 62, 63, 65-67;. of parts. Therefore, the second image does not patentably distinguish the claimed invention from the prior art, as it is a mere duplication of parts without production of a new and unexpected result, as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) - MPEP § 2144.04 VI. B, and applicant has not persuasively demonstrated the criticality of providing this arrangement versus the arrangement disclosed in Ito and D'hooghe,  ee In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) - MPEP § 2144.04 VI. C.
	Claim(s) 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMOIRISA, Holmes, Barbier, Coulson, and Robert combination as applied to claims 1 and 4, and further in view of Gould (US 20110112951 A1).
	Regarding claims 2 and 5, the combination, specifically SHIMOIRISA discloses: 
	wherein the server reports to the merchant device the first exchange rate applicable to the user for the predetermined period of time, (¶81) the exchange rate included in the response information from the settlement server 7 to the settlement terminal; (¶52) The currency information management area 443 stores the newest exchange rate information; (¶57); further see 55-57; 
	SHIMOIRISA discloses ¶59 (¶52) The currency information management area 443 stores the newest exchange rate information (current exchange rate); (¶57); however, does not disclose “the first exchange rate being different for the user compared to another user based on the user receiving a predetermined discount” Gould Background discloses: ¶4 - Merchants within the locality can agree to accept the local currency at the fixed exchange rate, thereby providing consumers with a discount for using local currency instead of legal tender in transactions with these merchants within the locality;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Gould Background, in order to providing consumers with a discount for using local currency instead of legal tender, (see: Gould Background, ¶4).
	Regarding the limitations “the first exchange rate being different for the user compared to another user based on the user receiving a predetermined discount”, are not giving patentable weight because are interpreted as Nonfunctional Descriptive Material. 
	Claim(s) 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMOIRISA, Holmes, Barbier, Coulson, and Robert combination as applied to claims 1 and 4, and further in view of Scipioni (US20160140555A1) and in view of Barbier (US 20160086179 A1)
	Regarding claims 3 and 6, the combination, specifically SHIMOIRISA discloses:  
	wherein the terminal displays, the amount of payment for purchase of the article in the currency of the first country and the amount of payment for purchase of the article in the currency of the second country, and the merchant device further performs control to, calculate the amount of payment for purchase of the article in the currency of the first country from the price in the currency of the second country of the article, and display the calculated amount of payment on the [terminal],and sale information is reported by the merchant;   (¶¶59-60) the settlement terminal 3 calculation module 103 acquire the total amount for Yen and dollar to purchased articles  based on the exchange rate (¶¶57-58) reported by the settlement server 7, and make the tablet terminal 1 [user terminal] display the total amount, see fig 12 and 13 Yen and dollar;   further see ¶21 for retail store;
	Robert discloses Figure 2B discloses – page 10 and 11 the terminal displays the article
	 Coulson discloses: ¶47-49 - amount of payment on the first image
	The combination discloses “merchant device”¶57 - the settlement server 7 provides the exchange rate for each the currency kind to the settlement terminal 3 that use the exchanged rate to exchange the total amount; although SHIMOIRISA already discloses the exchange is acquired and being use, does not disclose “the device further performs control to acquire positional information from the terminal, identify the merchant shop at which the terminal is located based on the positional information ” , “fees corresponding to the identified merchant”
Scipioni discloses:
(¶65) At step 302, service provider server 150 receives desired purchase information from user device 120
(¶67) At step 306, service provider server 150 may receive merchant location information. In an embodiment, user device 120 accesses location module 126 to determine user device 120 is at a merchant location, and transmits merchant location information for the merchant location to service provider server 150
(¶68) At step 308, service provider server 150 has received merchant location information, service provider server 150 determines exchange rates and fees available to user 102 that is specific for the merchant location;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Scipioni, in order to get the best exchange rate and minimize transaction fees, (see: Scipioni, ¶4).
	The combination does not disclose the predetermined period is determined by a period of time for which the user stays in a second country, and  
	Aurora discloses: 
	¶75 - a currency plan profile stored in the issuer database, in accordance with an example embodiment of the present disclosure. As an example, a customer (such as the customer 104) is on a business trip where he will be traveling to the United Kingdom (UK) for five months and France for two months. (¶76) As an example, the row 330 depicts that for the customer with the PAN ‘5240************’, existing fund limit is ‘500000’, location is ‘UK’, stay from ‘11/01/2017’ till ‘11/06/2017’, travel base currency is ‘Pound’, fund limit is ‘5855.43’, and the fixed rate is ‘0.012; ¶¶97-99 - “It may be noted that the payment transaction request may include a purchase amount i.e. £50 made with the merchant 702. At 718, the issuer server 114 receives and processes the payment transaction in GBP.”, see fixed rate 0.012 and fix period on fig. 3, also see para. 97-99 and figures 7-8 payment made at fix rate for a period of time at the time of the purchase;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Arora, in order to facilitate a fixed currency plan and fund limit for the payment cards of the traveler based on which transactions are facilitated in foreign destinations, (see: Arora, ¶7)
Response to Arguments
	Applicant’s arguments submitted on 06/10/2022 have been fully considered, but are moot in view of new ground of rejection. 
	In addition, regarding the 35 USC 112(b), Examiner wrote why the issues with the exchanged rates and images are still a problem. see rejection above.
	In addition, regarding the limitations “the first exchange rate being different for the user compared to another user based on the user receiving a predetermined discount”, as it is written right now, Examiner are still not giving patentable weight because are interpreted as Nonfunctional Descriptive Material, and the fact that a user has discount and the other does not it is only conveying a message to a human. Examiner suggest to applicant claim the steps of giving discount as described in the specification if would like to the limitation to be giving weight, see ¶56-59 of the specification;
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627